—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 1997, which ruled that claimant was qualified to receive unemployment insurance benefits.
Claimant was employed as a caseworker in the Nassau County Health Protective Services Department. She took a three-month leave of absence in order to assist her mother who was moving to Virginia for health reasons. The condition of claimant’s mother, diagnosed as chronic obstructive lung disease, worsened after her arrival in Virginia, leaving her housebound. In order to continue caring for her mother, claimant resigned from her employment in this State. The Unemployment Insurance Appeal Board subsequently ruled that claimant was qualified to receive benefits, having left her employment for “good cause”, within the meaning of the Labor Law. We affirm. Substantial evidence supported the Board’s finding that claimant’s mother suffered from a serious and incapacitating illness and that claimant’s continued assistance to her mother was medically necessary (see, Matter of Paulsen [Sweeney], 244 AD2d 639).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.